MILLER, Presiding Judge,
dissenting.
While I concur fully with the dissent of Judge Doyle, I write separately to emphasize the explicit holding of Norfolk Southern R. Co. v. Everett, 299 Ga. App. 420 (682 SE2d 621) (2009) (“Norfolk /”) is the law of the case. In light of the trial court’s finding, this Court in Norfolk I, supra, 299 Ga. App. at 420, 423, held that “the trial court correctly concluded that Everett was within the zone of danger caused by the [train] derailment” as a matter of law. Whether rightly or wrongly decided, the train has already left the station and this Court’s holding in Norfolk I established the law of the case. See OCGA § 9-11-60 (h) (“[A]ny ruling by . . . the Court of Appeals in a case shall be binding in all subsequent proceedings in that case in the lower court and in . . . the Court of Appeals . . . .”) (punctuation omitted); see also Hicks v. McGee, 289 Ga. 573, 577-578 (2) (713 SE2d 841) (2011).8
I write further to emphasize that, in this case, had the evidence presented a disputed fact on the zone of danger issue, then I would agree with the majority that the issue would be one for the jury to *353decide. The majority, however, has not cited to any evidence in the record that presented a disputed issue of fact on the matter. For this reason, the trial court properly applied the holding of Norfolk I at trial by excluding any arguments regarding the zone of danger issue, and instead limiting the trial to the remaining issues of breach of duty, causation, and damages.
I am authorized to state that Judge McFadden joins in this dissent.

 I respectfully disagree with the majority’s suggestion that the holding of Norfolk I was mere “dicta,” as opposed to the law of the case. See South Ga. Med. Center v. Washington, 269 Ga. 366, 367 (1) (497 SE2d 793) (1998) (“An adjudication on any point within the issues presented by the case cannot be considered a dictum, and this rule applies as to all pertinent questions, although only incidentally involved, which are presented and decided in the regular course of the consideration of the case, and lead up to the final conclusion, and to any statement in the opinion as to a matter on which the decision is predicated.”) (citation and punctuation omitted). The trial court’s order reviewed in Norfolk I made a finding “that [Everett] has shown that he was in such immediate risk of physical harm and that his apprehension of physical harm was reasonable.” This Court in Norfolk I affirmed the trial court’s express finding on the zone of danger issue, and therefore its holding was not dictum. See id.